

115 HR 3459 IH: Regional Impact of Disasters and Emergencies Relief Act
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3459IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Babin (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to expand eligibility for individual and public assistance to certain areas and to include cumulative damage from multiple natural catastrophes in the definition of major disaster, and for other purposes.1.Short titleThis Act may be cited as the Regional Impact of Disasters and Emergencies Relief Act or the RIDER Act.2.Contiguous areaTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:431.Contiguous area(a)In generalAny area under the jurisdiction of a State or local government that is contiguous to an area that the President designates as eligible to receive any form of covered assistance as a result of a major disaster may be deemed by the Administrator of the Federal Emergency Management Agency to be eligible to receive such assistance with respect to such disaster.(b)DefinitionIn this section, the term covered assistance means—(1)hazard mitigation assistance provided under section 404; (2)any assistance provided to an individual or household under sections 408, 410, 415, 416, or 426; and(3)any public assistance provided under sections 403, 406, or 407..3.Cumulative damage(a)DefinitionsSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) is amended—(1)by striking Major disaster means and inserting (A) In general.—The term major disaster means ; and (2)by adding at the end the following:(B)InclusionThe term major disaster includes more than 1 natural catastrophe, fire, flood, or explosion described in subparagraph (A) that occurs in a 12-month period and that individually does not cause damage of sufficient severity and magnitude to warrant major disaster assistance under this Act, but that, in the determination of the President, cumulatively causes damage of sufficient severity and magnitude to warrant such assistance. .(b)Interim guidanceNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue interim guidance to implement the amendments made by subsection (a).(c)RulemakingNot later than 18 months after the date of enactment of this Act, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue such rules and regulations as are necessary to—(1)ensure compliance with section 1232 of the FAA Reauthorization Act of 2018 (Public Law 115–254); and(2)implement the amendments made by subsection (a).